January 11, 1939
Hon. A. J. Bryan, Jr.
District Attorney
Hill County
Hillsboro, Texas
Dear Sir:
                              Opini;21yiA-36
                              Re:           - Elections in month
                                   OS January
I beg to acknowledge receipt of your letter of January 4th,
wherein you seek an opinlon'as to what poll taxes should be
used in your county holding an election for the Issuance of bonds
In January 19, 1939, with questions a8 follow:
     "Will voters be allowed to vote on a 1937 poll tax?
     "Will voters Abeallowed to vote on a 1938 poll tax?
     "Can they vote on either a 1937 or 1938 Poll tax?"
The above questions involve the applicationof Section 2 and 3a,oS
Article 6 of the Constitutionof Texas and in dealing with this
matter; I further call your attention to Articles 2955 and 2959, OS
the Revised Civil Statutes of 1925.
You are advised, and this departmenthas heretofore held, that a
poll tax due on January lst, preceding the month OS January in
which an election Is to be held, Is the correct poll-tax to be
used in said eleatlon. Answering your question more specifically
persons offering to vote at your election on the 19th day of
January, 1939, must use their 1937 poll tax receipt whioh was due
January 1, 1938. This poll tax reoelpt Is required in order to
bring the voter, otherwise qualifi'ed,within the provisions of
Section 2, Article.6 of the Constitutionand Article 2955 of the
Revised Civil Statutes of Texas, 1925, which Section 2# Article 6,
contains the provisions:
     ..."Thatany voter who is subject to pay a poll tax under
     the laws of the State of Texas shall have paid said tax
     before offering to vote at any election in this state and
     hold a receipt showing that said poll tax was paid before
     the first day of February next preceding such election "....
     (underscoredpurposely)
Hon. A. F. Bryan, Jr., January 11, 1939, Page 2


In view of this section and former oDInions OS this department,
a 1939 poll tax paid In January OS this year and prior to an
election held In January OS ~sameyear, could not'be used,&
qualifying one to cast his vote.
I believe the above answers your questions. tie to the many
questions that arise at elections concerning Qua$lSlcations of
                                               _- your particular
voters participating,I deem It necessary to call
attention to Section 3a of the Constitutionwhich holds that only
such electors (ones otherwfae qualified, who held their 1937 poll
tax receipt or have paid same) who own taxable property in the
state, county, city, town or village where such election is held
and who have duly rendered the.same,Sortaxes shall be qualified
to vote. 1,merely call,t        w   ti   this Section 3a OS
Article 6 of the Constit~t~~~w~ic~nap~~~es',in connectionwith
the above.
                                'Yimrsiespectfuiiy.~,
                            ATTORNEY GEN&OF~TiXAS
                            by.. ~Wm.;R..
                                        lC$
                                         _, Assistant
WmK; AW/cge
APPROVED:,,,~                        ,..~'    .I.'
a/ Gerald C.~Matin                            ,.
                                               c
ATTORNRYGENERALOFTEXAS


                                              ., ('